Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/CN2019/107289, filed on 09/23/2019.  
Claims 1-10, and 11-16 are pending and under consideration in this patent application.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-9 and 11-16, drawn to a method for improving a bio-coupling efficiency between a protein and a nucleic acid based on an α-helix handle, comprising: connecting the α-helix handle to a tail end of the protein by a connecting polypeptide, inserting a non-natural amino acid into a specific site of the α-helix handle by expanding a genetic code, and realizing a bio-coupling of the protein with the nucleic acid by click chemistry.
Group, II claim(s) 10, drawn to an α-helix handle for connecting a protein and a nucleic acid, wherein, a specific site of the α-helix handle contains a non-natural amino acid; the non-natural amino acid is azidophenylalanine; the nucleic acid is connected to a coupling group, and the coupling group is a polyethylene glycol dibenzocyclooctyne group; and the α-helix handle is connected to the protein to be tested by a connecting polypeptide.
 
I - II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: An α-helix handle for connecting a protein and a nucleic acid, wherein, a specific site of the α-helix handle contains a non-natural amino acid; the non-natural amino acid is azidophenylalanine; the nucleic acid is connected to a coupling group, and the coupling group is a polyethylene glycol dibenzocyclooctyne group; and the α-helix handle is connected to the protein to be tested by a connecting polypeptide of Group II and a method for improving a bio-coupling efficiency between a protein and a nucleic acid based on an α-helix handle, comprising: connecting the α-helix handle to a tail end of the protein by a connecting polypeptide, inserting a non-natural amino acid into a specific site of the α-helix handle by expanding a genetic code, and realizing a bio-coupling of the protein with the nucleic acid by click chemistry of Group I , are each patentably distinct product and method of use thereof. The only shared technical feature of these groups is that they all relate to a α-helix handle for connecting a protein and a nucleic acid, wherein, a specific site of the α-helix handle contains a non-natural amino acid; the non-natural amino acid is azidophenylalanine; and the α-helix handle is connected to the protein to be tested by a connecting polypeptide. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Marth et al. (Precision Templated Bottom-Up Multiprotein Nanoassembly through Defined Click Chemistry Linkage to DNA. ACS Nano 2017, 11: 5003-5010) teach a reprogrammed genetic code, which can be used to introduce a single nonbiological reaction handle at a defined site in proteins of interest, to which ssDNA can be attached through a bio-orthogonal and biocompatible copper-free strained ring promoted alkyne-azide cycloaddition (SPAAC) reaction and attachment of single-stranded DNA (ssDNA) enhanced enzyme activity when bound to the tile, which allows any potential protein to be simply engineered to attach ssDNA or related biomolecules, creating conjugates for designed and highly precise multiprotein nanoscale assembly with tailored functionality (see, abstract, Scheme 1, pg 5004, Col 1, para, see, Scheme 1 as shown below), wherein the handle of Marth et al. inherently in an α-helix conformation because Marth et al. indeed teach a handle comprising azido-phenylalanine (azF), to introduce a single nonbiological reaction handle at a defined site in proteins of interest, to which ssDNA can be attached through a bio-orthogonal and biocompatible copper-free strained ring promoted alkyne-azide cycloaddition (SPAAC) reaction. 

    PNG
    media_image1.png
    574
    1547
    media_image1.png
    Greyscale

an α-helix handle for connecting a protein and a nucleic acid, wherein, a specific site of the α-helix handle contains a non-natural amino acid; the non-natural amino acid is azidophenylalanine; and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - II lack unity of invention.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656